Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received January 11th, 2021.  Claims 1-18 have been entered and are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duo et al. (US 7,480,264).
Regarding claims 1, 7, 13, Duo et al. discloses an information handling system (see Figure 1 [System 100]), comprising: a processor (see Figure 7 and column 10, lines 56-58 [components of Network Access Device]); a network interface (see Figure 7 and column 10, lines 56-58 [components of Network Access Device]); and non-transitory computer-readable media having stored thereon an agent comprising a program of instructions (see Figure 7 and column 10, lines 56-58 [components of Network Access Device]), the agent configured to, when read and executed by the processor: perform background scanning of traffic associated with a plurality of network access points (column 5, lines 20-24 [for each of the access points, the network access device 101 calculates a weight representing the load situation of the respective access point according to a predetermined formula based on the load status of the first message received from the respective access point]), in order to collect traffic information associated with the information handling system and traffic information and capabilities associated with the plurality of network access points (column 5, lines 20-24 [for each of the access points, the network access device 101 calculates a weight representing the load situation of the respective access point according to a predetermined formula based on the load status of the first message received from the respective access point]); score each network access point of the plurality of network access points based on the traffic information associated with the information handling system and traffic information and capabilities associated with the plurality of network access points (column 10, lines 17-30 [the network access device determines a weight for each access point based on the number of mobile devices currently associated with the respective access point, an RSSI between the respective access point and the requesting mobile device, and/or FER of the respective access point.]); compare scores for each of the plurality of network access points to determine a selected network access point (column 10, lines 17-30 [the network access device determines a weight for each access point based on the number of mobile devices currently associated with the respective access point, an RSSI between the respective access point and the requesting mobile device, and/or FER of the respective access point; select access point]); and cause the network interface to connect to the selected network access point (see Figure 2, Steps 212, 214, and column 7, lines 59-63 [the access point 202 responds to the probe request received via operation 205 by sending a probe response via operation 212 to the requesting mobile client 201 to accept the request; connection]).
	Regarding claims 2, 8, 14, Duo further discloses wherein the network interface is a wireless network interface and the network interface connects to the selected network access point via wireless transmissions (see Figure 1 [Client connects to the Access Point wirelessly]).
	Regarding claims 3, 9 , 15, Duo et al. further discloses wherein a score of each network access point is based on a signal strength and a throughput of such network access point (column5, lines 4-19 [RSSI and FER/throughput]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duo et al. (US 7,480,264) in view of Eran et al. (US 2004/0063455).

Regarding claims 4, 10, 16, Duo et al. discloses all the recited subject matter in claims 3, 9, 15, but does not explicitly disclose wherein the score of each network access point is further based on a prioritization factor associated with such network access point.
However, such a feature becomes obvious in light of Eran et al. which discloses the access point reporting the strongest RSSI for a given mobile station is in the best position to communicate with that mobile station at the highest supportable data rate, and the manager therefore chooses this access point to respond to the mobile station (paragraph 0048) and additionally, the manager may take other factors into consideration, such as load balancing among the access points, in order to select the access point to respond in each case (paragraph 0048).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize biasing the selection according to the nearest access point wherein the motivation for this is to give the mobile higher data rates due to proximity and signal quality. 

Claim(s) 6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duo et al. (US 7,480,264).
	Regarding claims 6, 12, 18, Duo et al. discloses all the recited subject matter in claims 3, 9, 15, but does not explicitly disclose wherein the score of each network access point is further based on an average traffic priority of such network access point.
	However, such a feature is obvious in light of it is well-known that an access point has bandwidth allocated for traffic comprising high (e.g., voice, video), medium, and low (e.g., email) classes of service. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an access point having the majority of the bandwidth used for high class data traffic would not be used if there was an access point that utilized small amount of bandwidth for high class traffic since Duo et al. discloses load balancing among access points.
Allowable Subject Matter
Claims 5, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465